In Re Castillo, Vincent Mark; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. G, Nos. 590-861; to the Court of Appeal, Fifth Circuit, No. 05-CM-561.
Granted. It is well-settled that appeals are favored in the law. Unless the ground urged for dismissal is free from doubt, the appeal should be maintained. U.S. Fire Insurance Co. v. Swann, 424 So.2d 240, 244-45 (La.1982). Considering relator represents that he never received the May 24, 2005 order directing him to show cause why his appeal should not be dismissed as abandoned, the ground for dismissal is not free from doubt. Accordingly the judgment of the court of appeal dismissing relator’s appeal is vacated and his appeal is reinstated.